STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 November 21, 2017
              Plaintiff-Appellee,

v                                                                No. 333904
                                                                 Calhoun Circuit Court
ROBERT TERRAIL WILLIAMS,                                         LC No. 2016-000124-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 334113
                                                                 Calhoun Circuit Court
RICHARD CHARLES YOUNG,                                           LC No. 2016-000118-FC

              Defendant-Appellant.


Before: O’CONNELL, P.J., and MURPHY and K. F. KELLY, JJ.

PER CURIAM.

        In Docket No. 333904, a jury convicted defendant, Robert Terrail Williams (Williams) of
three counts of armed robbery, a violation of MCL 750.529, one count of assault with intent to
murder (AWIM), a violation of MCL 750.83, and felony-firearm, a violation of MCL 750.227b.
Williams was sentenced as a fourth habitual offender, MCL 769.12, to three terms of 45 to 75
years’ imprisonment for each of the armed robbery convictions, 60 to 90 years’ imprisonment for
the AWIM conviction, and two years’ imprisonment for the felony-firearm conviction.

        In Docket No. 334113, a jury found defendant, Richard Charles Young (Young), guilty
of three counts of armed robbery. He was sentenced to 20 to 40 years’ imprisonment.

       Both defendants now appeal as of right. Finding no errors warranting relief, we affirm
defendants’ convictions and sentences.

                                      I. BASIC FACTS


                                              -1-
       On November 21, 2015 at approximately 11:30 a.m., a man walked into the PNC Bank at
2521 Capital Avenue Southwest in Battle Creek and robbed three tellers. He entered a car with
two other individuals and fired numerous shots at officers who responded to the robbery. The
prosecution’s theory of the case was that Williams was the perpetrator and was aided and abetted
by Young and their friend, Whitney Hampton (Hampton). Hampton was the driver and Young
was the front seat passenger. Hampton provided accomplice testimony at defendants’ joint trial.

                                   II. DOCKET NO. 333904

                          A. GREAT WEIGHT OF THE EVIDENCE

        Williams argues that there was no credible evidence to support the jury’s verdict and
allowing the verdict to stand would be a miscarriage of justice. Williams concedes that counsel
did not move for a new trial and, consequently, the issue is viewed for plain error affecting
defendant’s substantial rights. People v Carines, 460 Mich. 750, 761-767; 597 NW2d 130
(1999).

         A new trial based upon the weight of the evidence should be granted only where the
evidence preponderates heavily against the verdict and a serious miscarriage of justice would
otherwise result. MCR 2.611(A)(1)(e); People v Lemmon, 456 Mich. 625, 642; 576 NW2d 129
(1998). Issues involving matters of credibility or circumstantial evidence are ordinarily left for
the trier of fact. Lemmon, 456 Mich. at 642-643.

         Williams was convicted of several counts of armed robbery, as well as AWIM. As it
relates to his armed robbery conviction:

       [A] prosecutor must . . . prove, in order to establish the elements of armed
       robbery, that (1) the defendant, in the course of committing a larceny of any
       money or other property that may be the subject of a larceny, used force or
       violence against any person who was present or assaulted or put the person in
       fear, and (2) the defendant, in the course of committing the larceny, either
       possessed a dangerous weapon, or represented orally or otherwise that he or she
       was in possession of a dangerous weapon. [People v Chambers, 277 Mich. App. 1,
       7; 742 NW2d 610 (2007) (citation omitted).]

Here, Williams does not dispute that a robbery occurred; instead, he argues that Hampton was
the actual perpetrator. “The duty of the prosecutor to identify the accused is an element of his
general duty to prove defendant’s guilt beyond a reasonable doubt.” People v Kern, 6 Mich. App.
406, 409; 149 NW2d 216, 218 (1967). However, the evidence at trial belies Williams’s
argument. In fact, there was never any real issue that Williams was the robber.

        Jimmy John’s driver, Dylan Rank, specifically noted that the robber was “a gentleman.”
The first teller, Lauren Marcinek, testified that the robber was a man. The second teller, Sylvia
King, identified the robber as a male and subsequently identified Williams during a line up. The
third teller, Susie Waterman, testified that she knew the robber was a man because of his voice.
Bank customer Brenda Dutton testified that she witnessed “a gentleman” rob the bank. Another
customer, Virginia Hawkins, testified that the robber was a man with filthy fingernails.
Moreover, the jury had an opportunity to view the surveillance footage.
                                               -2-
        Williams argues that the testimony was called into question when both Brenda Dutton
and Susie Waterman approached the prosecutor with “concerns” following Hampton’s
testimony. Those witnesses testified that, although they had some concerns, their testimony did
not change. These statements were far from recantations. Not only did all of the witnesses agree
that the robber was male, but the jury had the luxury of viewing the bank surveillance video and
making its own independent determination. Moreover, there is no dispute that it was snowing
out at the time of the robbery, which provides some explanation for why the perpetrator had
“white on his shoes.” The evidence did not preponderate heavily against the jury’s armed
robbery verdict.

         As for Williams’s AWIM conviction, “[t]he elements of assault with intent to commit
murder are (1) an assault, (2) with an actual intent to kill, (3) which, if successful, would make
the killing murder.” People v McRunels, 237 Mich. App. 168, 181; 603 NW2d 95 (1999).
Because of the difficulty of proving an actor’s state of mind, the intent to kill may be proved by
inference from any facts in evidence. Id. Williams fired multiple shots at a police officer’s
vehicle. The jury could safely conclude that an assault occurred and that Williams had the intent
to kill. The evidence did not preponderate heavily against the jury’s AWIM verdict.

                             B. SENTENCE PROPORTIONALITY

       Williams argues that his sentence was disproportionate to the crime. Appellate review of
a sentence imposed under the guidelines is limited to determining whether the sentence was
reasonable. People v Lockridge, 498 Mich. 358, 365, 392; 870 NW2d 502 (2015); People v
Steanhouse, ___ Mich ___, ___; ___ NW2d ___ (2017) (Docket Nos. 152671, 152849, 152871,
152872, 152873, 152946, 152947, 152948); slip op p 4-5, 14.

       At sentencing, defense counsel asked that Williams be sentenced “toward the bottom of
the guidelines.” A court must score and consider the sentencing guidelines when determining a
reasonable sentence, but it is not bound by them. Lockridge, 498 Mich. at 365, 391-392. A
reasonable sentence is one that is proportionate to the seriousness of the circumstances
surrounding the offense and the offender. Steanhouse, ___ Mich at ___, slip op pp 3, 17, citing
People v Milbourn, 435 Mich. 630, 634-636; 461 NW2d 1 (1990). The key test of a reasonable
sentence is whether it is proportionate to the seriousness of the matter, not whether it departs
from or adheres to the guidelines’ recommended range. Milbourn, 435 Mich. at 661; Steanhouse,
___ Mich at ___, slip op pp 15, 18. Non-exclusive factors that may be considered by the court
include (1) the seriousness of the offense, (2) factors not considered by the sentencing guidelines,
and (3) factors that were inadequately considered by the sentencing guidelines. People v
Steanhouse, 313 Mich. App. 1, 46; 880 NW2d 297 (2015), aff’d in part and rev’d in part ___
Mich ___; ___ NW2d ___ (2017).

        The trial court made the following observations before imposing sentence on Williams,
revealing its thoughtful consideration of the facts and circumstances:

               THE COURT: Very good, Mr. Williams. I’ve reviewed the guidelines in
       this case. I believe that they are accurately scored as corrected. I also think that
       they do reflect the seriousness of this case.


                                                -3-
       There are a number of factors that I take into consideration when imposing
your sentence, Mr. Williams. Some of these are factors that I take into
consideration in every case.

        I take into consideration your criminal history. I note that you have a
significant criminal history but you don’t have a significant history of violence.
You do have gun offenses, a number of gun offenses . . .

       MR. WILLIAMS: One.

       THE COURT: . . . and a number of drug offenses. I note that you were
released from parole . . .

       MR. WILLIAMS: One.

       THE COURT: . . . just shortly before this offense was committed.

        I take into consideration in this case a number of other factors. I
understand that you were shot by Officer Roth and that you will live with the
scars from that for the rest of your life, but there are scars that go beyond the
physical.

       In this case, the number of persons who were put in danger of losing their
lives was stunning. Not only were the people who were victims at the bank held at
gunpoint and absolutely terrified – I listened to their testimony – everyone in that
bank became a victim and was placed in danger when you entered in there with a
weapon with the intent to rob them. There are so many times where that goes
wrong and people lose their lives.

        Everyone, not just the pursuing officers, but everyone who was on the
road that day was placed in danger of losing their lives, not only because of your
shooting out of the car, which easily could have hit a passerby and not just the
officer, but because of the reckless way that your co-Defendant was driving as
you were attempting to get away from the crime. The roads that day were horrific.
Any person on that road could have been hit, injured, or killed by the actions that
you and your co-Defendants took.

         You shot directly at Officer Winer. I understand that your attorney’s
argument is that you didn’t intend to harm him, but the fact of the matter, sir, is
that a jury found that you intended not only to harm him, but to kill him. You shot
directly at his patrol car a number of times and it is through the grace of God that
you didn’t hit him.

         I don’t know why you didn’t shoot Officer Roth. If you had, this would
[result in] additional charges against you. But the fact of the matter is you were a
fleeing felon who had fired shots at an officer after robbing a bank full of
innocent civilians, and the fact that Officer Roth used force against you is
certainly not surprising to this Court.

                                        -4-
       Assuming that Williams was sentenced within the guidelines, his sentence must be
affirmed. Our Court has recently stated:

              When a trial court does not depart from the recommended minimum
       sentencing range, the minimum sentence must be affirmed unless there was an
       error in scoring or the trial court relied on inaccurate information. MCL
       769.34(10). Defendant does not dispute that his sentence was within the
       recommended minimum guidelines range, and he does not argue that the trial
       court relied on inaccurate information or that there was an error in scoring the
       guidelines. Therefore, this Court must affirm the sentence. [People v Schrauben,
       314 Mich. App. 181, 196; 886 NW2d 173 (2016).]

The same is true here. Williams does not argue that the trial court relied on inaccurate
information or erred in scoring the guidelines. In fact, his trial counsel specifically requested
that he be sentenced within the guidelines.

                                   C. DOUBLE JEOPARDY

       In his Standard 4 brief, Williams argues that he was wrongfully charged with three counts
of armed robbery for one continued transaction. Williams’s double jeopardy challenge is an
issue of constitutional law that is reviewed de novo on appeal. People v Ream, 481 Mich. 223,
226; 750 NW2d 536 (2008).

       Both the United States and Michigan Constitutions prohibit multiple punishments for the
same offense. US Const, Am V; Const 1963, art 1, § 15; People v Nutt, 469 Mich. 565, 574; 677
NW2d 1 (2004); People v Gibbs, 299 Mich. App. 473, 489; 830 NW2d 821 (2013). However,
“double jeopardy does not apply to crimes committed against different victims, even if the
crimes occurred during the same criminal transaction.” People v Hall, 249 Mich. App. 262, 272;
643 NW2d 253 (2002).

        Williams seems to argue that he only robbed one bank and, therefore, it was an overstep
to charge and convict him of three separate counts of armed robbery. However, our Michigan
Supreme Court has stated that “a taking that constitutes a ‘single offense’ under the larceny
statute may give rise to multiple convictions under the armed robbery statute. The appropriate
‘unit of prosecution’ for larceny is the taking at a single time and place without regard to the
number of items taken; the appropriate ‘unit of prosecution’ for armed robbery is the person
assaulted and robbed.” People v Wakeford, 418 Mich. 95, 112; 341 NW2d 68 (1983). This is
because the “focus of the armed robbery statute is on the person assaulted.” People v Ford, 262
Mich. App. 443, 456; 687 NW2d 119 (2004), quoting People v Davis, 468 Mich. 77, 81–82; 658
NW2d 800 (2003).

        The evidence clearly established that Williams committed three separate armed robbery
offenses against each of the three bank tellers when he pointed a gun at each of them and
demanded the contents of their cash drawers. Thus, Williams committed crimes against three
different victims and double jeopardy is not implicated.

                      D. INEFFECTIVE ASSISTANCE OF COUNSEL


                                               -5-
         In his Standard 4 brief, Williams argues that he received ineffective assistance of counsel
at trial. “[A] defendant must move in the trial court for a new trial or an evidentiary hearing to
preserve the defendant’s claim that his or her counsel was ineffective.” People v Heft, 299 Mich
App 69, 80; 829 NW2d 266 (2012). This Court denied Williams’s motion to remand for a
Ginther1 hearing. People v Williams, unpublished order of the Court of Appeals, entered July 6,
2017 (Docket No. 333904). As such, the Court’s review is limited to mistakes apparent on the
record. Heft, 299 Mich. App. at 80.

        “To establish a claim of ineffective assistance of counsel, a defendant must show both
that counsel’s performance was deficient and that counsel’s deficient performance prejudiced the
defense. In order to demonstrate that counsel’s performance was deficient, the defendant must
show that it fell below an objective standard of reasonableness under prevailing professional
norms.” People v Riley, 468 Mich. 135, 140; 659 NW2d 611 (2003), citing Strickland v
Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L Ed2d 674 (1984); People v Pickens, 446
Mich. 298, 302-303; 521 NW2d 797 (1994).

                    1. FAILURE TO REQUEST COMPETENCY HEARING

       Williams claims that counsel was ineffective for failing to request a competency hearing
based on his mental health history.

         MCL 330.2020(1) provides:

         A defendant to a criminal charge shall be presumed competent to stand trial. He
         shall be determined incompetent to stand trial only if he is incapable because of
         his mental condition of understanding the nature and object of the proceedings
         against him or of assisting in his defense in a rational manner. The court shall
         determine the capacity of a defendant to assist in his defense by his ability to
         perform the tasks reasonably necessary for him to perform in the preparation of
         his defense and during his trial.

“The issue of incompetence to stand trial may be raised by the defense, court, or prosecution.”
MCL 330.2024. However, “[t]he issue of competence can only be raised by evidence of
incompetence.” People v Blocker, 393 Mich. 501, 508; 227 NW2d 767, 769 (1975). As
previously stated, Williams’s PSIR has not been provided. Nor is there anything in the lower
court record or transcripts that indicate Williams suffered from mental illness. Williams’s
demeanor and behavior throughout the proceedings, along with his unsubstantiated medical
diagnoses, failed to raise a bona fide doubt as to his competency. Given the sparse record, it
cannot be said that counsel was ineffective for failing to move for a competency hearing.

        Nor can it be said that trial counsel was ineffective for failing to conduct a pre-trial
investigation into Williams’s mental health. There is no record evidence that Williams suffered
from mental illness. Even his appellate brief sheds no light on his alleged mental illness. He


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -6-
cannot show, therefore, that counsel was ineffective for failing to discover his alleged mental
illness.

      2. FAILURE TO REQUEST JURY INSTRUCTION REGARDING ACCOMPLICE
                                TESTIMONY

        Williams argues that trial counsel was ineffective for failing to request an instruction on
accomplice testimony. The allegation is belied by the record. The trial court gave the jury a
lengthy instruction regarding accomplice testimony. Even if trial counsel did not specifically
request the instruction, there was no prejudice because the trial court, in fact, gave the
instruction.

                                   III. DOCKET NO. 334113

                            A. SUFFICIENCY OF THE EVIDENCE

       Young argues that there was insufficient evidence to support the jury’s verdict. A
defendant’s challenge to the sufficiency of the evidence is reviewed de novo on appeal. People v
Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). “In examining the sufficiency of the
evidence, this Court reviews the evidence in a light most favorable to the prosecutor to determine
whether any trier of fact could find the essential elements of the crime were proven beyond a
reasonable doubt.” People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012) (quotation marks
omitted).

       Young was convicted as an aider and abettor. In order to be convicted under an aiding
and abetting theory, the prosecution must prove:

       (1) the crime charged was committed by the defendant or some other person; (2)
       the defendant performed acts or gave encouragement that assisted the commission
       of the crime; and (3) the defendant intended the commission of the crime or had
       knowledge that the principal intended its commission at the time that [the
       defendant] gave aid and encouragement. [People v Robinson, 475 Mich. 1, 6; 715
       NW2d 44 (2006).]

“The phrase ‘aids or abets’ is used to describe any type of assistance given to the perpetrator of a
crime by words or deeds that are intended to encourage, support, or incite the commission of that
crime.” People v Moore, 470 Mich. 56, 63; 679 NW2d 41 (2004). “In determining whether a
defendant assisted in the commission of the crime, the amount of advice, aid, or encouragement
is not material if it had the effect of inducing the commission of the crime.” Id. at 71. Whether
and to what extent a defendant acts or gives encouragement “must be determined on a case-by-
case basis.” Id.

        There was sufficient evidence to support Young’s conviction. Hampton testified that she
was with Williams and Young when they discussed “hitting a lick.” Although there was no real
concrete plan at the time, Hampton understood this to mean that there was going to be a robbery.
Both men indicated that they would need Hampton’s help and that she would be driving.
Although Hampton did not see Young with either the long gun or the handgun, she suspected
that he was the one that put the long gun in her car. Hampton had previously moved the handgun

                                                -7-
from the kitchen into Young’s room. Hampton also saw Young hand Williams the drawstring
bag Williams used during the robbery. Hampton testified that Young called Chemical Bank and
found out that it was closed, which caused them to go to PNC instead. She testified that Young
tried to keep her calm while Williams was inside the bank and that Young encouraged her to flee
from police. Once caught, Young encouraged Hampton to tell police that they had been car-
jacked.

        Young complains that there was no competent evidence tying him to the crime, but it is
clear that he really argues that Hampton was not worthy of belief and that there were simply too
many inferences to support his conviction. “[T]he elements of an offense may be established on
the basis of circumstantial evidence and reasonable inferences from the evidence.” People v
Dunigan, 299 Mich. App. 579, 582; 831 NW2d 243 (2013). “It is the jury’s duty to determine the
weight to be accorded any inferences,” id., and an appellate court must “not interfere with the
trier of fact’s role of determining the weight of the evidence or the credibility of witnesses.”
People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229 (2012). “All conflicts in the evidence
must be resolved in favor of the prosecution.” People v Kanaan, 278 Mich. App. 594, 619; 751
NW2d 57 (2008). Based on reasonable inferences, there was sufficient evidence that Young
aided and abetted in the robbery. He performed acts and gave encouragement that assisted
Williams in committing the crime.

                          B. SCORING OF OFFENSE VARIABLES

        Young argues that the trial court erred when it assessed 25 points for OV 9 based on its
finding that there were 10 or more victims.

              Under the sentencing guidelines, the circuit court’s factual determinations
       are reviewed for clear error and must be supported by a preponderance of the
       evidence. Whether the facts, as found, are adequate to satisfy the scoring
       conditions prescribed by statute, i.e., the application of the facts to the law, is a
       question of statutory interpretation, which an appellate court reviews de novo.
       [People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).]

       At sentencing, the prosecution asked the trial court to increase the points assessed for OV
9:

              MR. GILBERT: Yes Your Honor, Offense Variable Nine is currently
       scored 10 points. It’s scored 10 points for two to nine victims placed in danger of
       physical injury or death. In this case, Your Honor, it should be scored, I believe,
       25 points.

               You’ve got ten or more victims who were placed in danger of physical
       injury or death. First of all, Your Honor, you’ve [got] at least six people inside the
       bank that were being robbed by the person.

              Then during the flight in the robbery case, you’ve got the – the person in
       the back seat shooting at the police officers chasing. Not only did they put all the
       police officers that – that were chasing involved, which was more than 10, Your


                                                -8-
       Honor, but it also put all the cars that you were watching in the video as they’re
       driving away, in danger also. So there’s more than 10 people placed in danger.

Defense counsel responded:

              The only real response I have to that, Your Honor, is that Mr. Gilbert sort
       of stuck in the word “shooting,” and obviously, we already know that my client
       was not involved in that part of the offense. But with regard to the number of
       people involved, I’ll leave it to the Court’s discretion.

               THE COURT: Very good. I agree that both the armed robbery and the
       flight after the armed robbery would have put ten or more victims in danger of
       injury or – or loss of life. I will have that scored or corrected to 25 points.

The change elevated Young’s OV level from Level IV to Level V (S II, p 18).

         By conceding that the trial court had discretion to assess 25 points, Young has waived
this issue for appellate review.

       Waiver has been defined as the intentional relinquishment or abandonment of a
       known right. It differs from forfeiture, which has been explained as the failure to
       make the timely assertion of a right. One who waives his rights under a rule may
       not then seek appellate review of a claimed deprivation of those rights, for his
       waiver has extinguished any error. Mere forfeiture, on the other hand, does not
       extinguish an error. [People v Carter, 462 Mich. 206, 215; 612 NW2d 144
       (2000).]

“Counsel may not harbor error as an appellate parachute.” Id. at 214.

        In any event, OV 9, which addresses the number of victims, was properly scored. A
court must assess 25 points if ten or more victims were placed in danger of physical injury or
death and 10 points if two to nine victims were placed in danger of physical injury or death.
MCL 777.39(1)(b) and (c). Pursuant to MCL 777.39(2)(a) provides: “Count each person who
was placed in danger of physical injury or loss of life or property as a victim.” A victim must be
a direct victim of the crime, rather than a member of the community indirectly affected by a
crime. People v Carrigan, 297 Mich. App. 513, 515-516; 824 NW2d 283 (2012). However, a
victim may include first responders. People v Fawaz, 299 Mich. App. 55, 63; 829 NW2d 259
(2012). “A person may be a victim under OV 9 even if he or she did not suffer actual harm; a
close proximity to a physically threatening situation may suffice to count the person as a victim.”
People v Gratsch, 299 Mich. App. 604, 624; 831 NW2d 462, 473, vacated in part, app dis in part
495 Mich. 876 (2013). And while it is improper for a trial court to consider a defendant’s
conduct after the offense is complete, “the course of an armed robbery includes the robber’s
conduct in fleeing the scene of the crime.” People v Mann, 287 Mich. App. 283, 287; 786 NW2d
876 (2010).

        There were easily more than 10 victims for purposes of scoring OV 9. There were at
least six individuals in the bank when Williams robbed it. Williams also fired at police officers
while fleeing from the scene. It is disingenuous for Young to argue that not all of the responding

                                                -9-
officers were in danger. Hampton testified that she intentionally crashed her car because she was
scared and wanted it all to stop. Those in the other vehicle and those in the roadway were
likewise in peril.

                        C. INEFFECTIVE ASSISTANCE OF COUNSEL

        In his Standard 4 brief, Young argues that he received ineffective assistance of counsel at
trial. This Court denied Young’s motion to remand for a Ginther hearing. People v Young,
unpublished order of the Court of Appeals, entered April 18, 2017 (Docket No. 334113). As
such, the Court’s review is limited to mistakes apparent on the record. Heft, 299 Mich. App. at
80.

                             1. FAILURE TO OBJECT TO JOINDER

        Young argues that counsel was ineffective for failing to object to the prosecutor’s request
that the two cases be tried together.

        Although this Court denied Young’s motion to remand for a Ginther hearing, we are not
left to guess what defense counsel’s strategy was. At a hearing on the prosecution’s motion to
join the two cases, Young’s attorney indicated that he did not object to joinder:

                As I said to the Court in chambers, 999 out of a thousand cases I would
        object to a joint (inaudible) trial. In this particular case, I don’t for two reasons.

                One is, my one concern would be the testimony regarding the charge of
        assault with intent to commit murder, given particularly that the victim was a
        police officer. And I realize that would be prejudicial against my client, who is
        not charged with that.

                On the other hand, I think it’s – at least pretty clear to me anyway – that
        there’s a good chance that even in a separate trial, it is part of the res gestae of the
        robbery, that the Prosecutor would probably be able to get that in.

                Second of all, and more – much more important, Mr. Williams made a
        statement, which has some value to my client. I cannot get that statement in front
        of a jury in a separate trial, but I – but if the prosecution intends to use it against
        Mr. Williams in a joint trial, then – then the jury is going to hear it. And so those
        – those are the reasons that I did not object.

        It is clear that trial counsel’s decision not to object to a joint trial was based on sound trial
strategy. “A fair assessment of attorney performance requires that every effort be made to
eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s
challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.”
Strickland, 466 U.S. at 689. For that reason, “[w]e will not substitute our judgment for that of
counsel on matters of trial strategy, nor will we use the benefit of hindsight when assessing
counsel’s competence.” People v Unger, 278 Mich. App. 210, 242-243; 253; 749 NW2d 272
(2008). Young proffers other avenues for addressing counsel’s concerns, but those are
speculative at best and would have depended upon the trial court’s evidentiary rulings. In a joint

                                                  -10-
trial, there was no doubt what evidence would be presented. Moreover, “[a] failed strategy does
not constitute deficient performance.” People v Petri, 279 Mich. App. 407, 412; 760 NW2d 882
(2008). Young has failed to demonstrate that counsel’s performance was deficient or fell below
an objective standard of reasonableness under prevailing professional norms.

                                   2. FAILURE TO OBJECT

         As part of her plea agreement, Hampton was required to undergo a polygraph
examination. The results were “inconclusive” regarding her statements about Young’s
involvement. Trial counsel moved to admit the polygraph and the trial court denied the motion,
but left the door open for counsel to renew the request at trial if the prosecution opened the door.
At trial, the prosecutor questioned Hampton about whether she saw Young hand Williams the
bag. Young argues that the prosecutor opened the door and defense counsel should have
objected and renewed his motion to introduce the polygraph evidence. However, it is clear from
the record that merely presenting Hampton as a witness and questioning her about Young’s
involvement did not suffice to “open the door” for a renewed motion to introduce polygraph
results. The only way for the door to be opened and the motion renewed was if the prosecutor
referenced the polygraph examination, which he did not. Trial counsel was not required to make
a meritless motion. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

                            D. PROSECUTORIAL MISCONDUCT

       In his Standard 4 brief, Young argues that the prosecutor was guilty of misconduct.
Prosecutorial misconduct issues are decided on a case-by-case basis, and the reviewing court
must examine the record and evaluate a prosecutor’s remarks in context. People v Mann, 288
Mich. App. 114, 119; 792 NW2d 53 (2010). “The test of prosecutorial misconduct is whether the
defendant was denied a fair and impartial trial.” People v Dobek, 274 Mich. App. 58, 63; 732
NW2d 546 (2007).

                       1. MISREPRESENTATION OF THE EVIDENCE

       Young argues that the prosecutor improperly informed the jury during opening
statements that Hampton saw at least one of the guns at Young’s house and that Young helped
look for banks to rob. Young maintains that Hampton did not testify that she saw Young with
any of the guns and, in fact, testified that she did not know where the guns came from. Young
claims that the prosecutor further misrepresented Hampton’s testimony during closing argument
when the prosecutor indicated that Young had supplied Williams with the bag, which was
inconsistent with Hampton’s initial statement to police.

     Young makes only one specific reference to the record, pointing to the prosecutor’s
comments during opening statement:

               Now, Mr. Young is the passenger, but Ms. Hampton is the driver. Ms.
       Hampton will be testifying in this case. She’ll talk about how she saw at least one
       of the guns that were used in this instance in her – in the home that she was
       staying at with Mr. Young. And she’s expected to testify how Mr. Young brought
       (inaudible) the long gun in and how she had seen that handgun in that house
       before. Mr. Williams didn’t live at that house.
                                               -11-
              So that’s how Mr. Young is involved. He – he knew that this crime was
       going to occur and he helped in the planning of the crime. He helped him look for
       banks to rob and he supplied some of the guns.

        Opening argument is an opportunity for the prosecutor to state the facts that will be
proven at trial. Ericksen, 288 Mich. App. at 200. If the evidence is not presented, reversal is not
required if the prosecutor acted in good faith, People v Johnson, 187 Mich. App. 621, 626; 468
NW2d 307 (1991), and the defendant was not prejudiced by the statement, People v Wolverton,
227 Mich. App. 72, 77; 574 NW2d 703 (1997). Here, the statements were not only made in good
faith, but Hampton’s later testimony supported the prosecutor’s statement. Hampton testified
that Williams left Hampton’s car with a handgun that Hampton had seen at Young’s house
earlier that day. In fact, she had moved the handgun from the kitchen table into Young’s
bedroom. She did not know whose it was or how it got into Young’s house. Hampton did not
see the long gun that morning until she got in her car. While she did not see who put the long
gun in her car, she suspected it was Young, explaining that she had left her coat in her car and
that the coat suddenly appeared in the apartment. Young had used her car earlier that morning.

        Again, Young provides only one specific reference to the record. He otherwise makes a
vague argument that the prosecutor continued to mislead the jury during closing arguments. “It
is not enough for an appellant in his brief simply to announce a position or assert an error and
then leave it up to this Court to discover and rationalize the basis for his claims, or unravel and
elaborate for him his arguments, and then search for authority either to sustain or reject his
position. The appellant himself must first adequately prime the pump; only then does the
appellate well begin to flow.” Mitcham v City of Detroit, 355 Mich. 182, 203; 94 NW2d 388
(1959). To the extent Young argues that the prosecutor misrepresented the facts, while it is true
that a prosecutor may not make a statement of fact to the jury that is unsupported by the
evidence, People v Stanaway, 446 Mich. 643, 686; 521 NW2d 557 (1994), cert den 513 U.S. 1121
(1995); Unger, 278 Mich. App. at 241, a prosecutor is free to argue the evidence and all
reasonable inferences arising from it as they relate to his theory of the case, People v Bahoda,
448 Mich. 261, 282; 531 NW2d 659 (1995); Unger, 278 Mich. App. at 236. Young was not
denied a fair trial.

                      2. PRESENTATION OF PERJURED TESTIMONY

       Young complains that the prosecutor knowingly allowed perjured testimony.

       A prosecutor may not knowingly use false testimony to obtain a conviction:

               It is well settled that a conviction obtained through the knowing use of
       perjured testimony offends a defendant’s due process protections guaranteed
       under the Fourteenth Amendment. If a conviction is obtained through the
       knowing use of perjured testimony, it must be set aside if there is any reasonable
       likelihood that the false testimony could have affected the judgment of the jury.
       Stated differently, a conviction will be reversed and a new trial will be ordered,
       but only if the tainted evidence is material to the defendant’s guilt or punishment.
       Thus, it is the misconduct’s effect on the trial, not the blameworthiness of the
       prosecutor, which]is the crucial inquiry for due process purposes. The entire focus

                                               -12-
       of our analysis must be on the fairness of the trial, not on the prosecutor’s or the
       court’s culpability. [People v Aceval, 282 Mich. App. 379, 389; 764 NW2d 285
       (2009) (quotation marks and citation omitted).]

         There is no evidence that the prosecutor had special knowledge that Hampton was lying
at trial. For that matter, there is no evidence that Hampton, in fact, provided false testimony.
Granted, she made numerous inconsistent statements to police, but that is insufficient to show
that she lied during her testimony. Hampton acknowledged that she made many inconsistent
statements to police and tried to make herself appear to be “as innocent as possible.” This was
fodder for cross-examination; it did not demonstrate that the prosecutor suborned perjury.

       Affirmed.

                                                            /s/ Peter D. O'Connell
                                                            /s/William B. Murphy
                                                            /s/ Kirsten Frank Kelly




                                              -13-